Citation Nr: 0008974	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  90-52 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently rated 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 1990 rating action confirmed and 
continued a 40 percent rating for a chronic low back strain.  
A November 1990 rating decision denied the veteran 
entitlement to a total disability evaluation based on 
individual unemployability.

This case was remanded to the RO in April 1991, March 1992, 
January 1994, and, again, in March 1998. 


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claims on appeal (essentially for higher evaluations) are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
. Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, VA has a duty 
to assist him in the development of facts pertinent to his 
claims.  Id.  The Board also points out that a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand order.  Stegall v. Brown, 11 
Vet. App. 268 (1998); see also Morton v. West, 12 Vet. App. 
477 (1999).

Development requested in the March 1998 Board remand included 
that the RO obtain the report of a VA neurological 
examination conducted on May 28, 1997, as well as the report 
of a magnetic resonance imaging (MRI) study, if undertaken, 
which was ordered that same day.  These examinations were 
referenced in the reports of other examinations conducted in 
1997 (the MRI was referenced as a future examination) but 
were not part of the record at that time.  Additionally, it 
was requested that the veteran's claims file be referred to 
an appropriate VA physician(s) for the purpose of further 
ascertaining all orthopedic and neurological manifestations 
of the veteran's low back disability, and to determine 
whether the veteran's disc pathology disease may be 
considered part and parcel thereof.  In the event there was 
no relationship, the examiner was asked to distinguish, if 
possible, between symptoms and residual impairment 
attributable to low back strain and that due to the veteran's 
disc pathology. 

Subsequent to the remand, the claims folder was forwarded to 
a VA examiner, who in an August 1998 report, rendered certain 
opinions regarding the veteran's low back disability, and 
made references to the May 28, 1997 VA examination and a MRI 
study conducted on June 13, 1997.  However, the file still 
does not contain the reports of these 1997 examinations, 
although the RO was specifically directed to obtain them by 
the Board in the previous Remand.  It appears that in July 
1998, some sort of request was made by the RO to obtain a 
copy of the May 28, 1997 examination report, but there 
appears to have been no response nor follow-up requests made 
subsequent to that time.  In the event these examinations 
cannot be located after a diligent search, that fact must be 
noted for the record.

As such, the Board is left with no choice but to once again 
request further development of this case prior to appellate 
adjudication.  Stegall, supra.  Since this case has been in 
appellate status for many years, and has been remanded 4 
times in the past, it is imperative that the requested action 
be accomplished as expeditiously as possible.  

Accordingly, this matter is again REMANDED for the following 
action:

1.  The RO should obtain the report of 
the veteran's VA neurological examination 
conducted on May 28, 1997, as well as the 
report of a MRI study accomplished on 
June 13, 1997.  Efforts to obtain these 
reports should be fully documented and, 
in the event these reports are 
unavailable, a written explanation should 
be attached to the record.  

2.  Following such action, the RO should 
review the claims folder to ensure that 
all development is undertaken and that 
the reports of such examinations are all 
included in the claims folder.

3.  Thereafter, the case should be 
reviewed by the RO.  In the event the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless notified. The purpose of this 
REMAND is to procure further clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


